 

PROTEA BIOSCIENCES GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE ADDENDUM

 

$500,000 Issue Date: September 25, 2012

 

This addendum is to acknowledge the fact that Summit Resources, Inc., by signing
below, has agreed to extend the maturity date for the Convertible Promissory
Note issued by Protea Biosciences Group, Inc., a Delaware corporation (the
"Company"), for the sum of $500,000 on December 20, 201 1 (Issue Date). Whereas
the original maturity was 180 days from the Issue Date, which resulted in a
Maturity Date of June 17, 2012, and an addendum dated June 15, 2012 extended the
Maturity Date by 90 days to September 15, 2012, this addendum extends the
Maturity Date by 90 days to December 14, 2012.

 

 

All other specifics of the original Convertible Promissory Note remain as stated
in the original Note.

 

[ex10x3_sig.jpg]

 



 

 

 

